Title: From Abigail Smith Adams to Harriet Welsh, 18 August 1817
From: Adams, Abigail Smith
To: Welsh, Harriet


				
					Dear Harriet
					Quincy August 18th 1817
				
				Before I go into Bed, I must write you a few lines, after the agitation of the day—about Ten this morning Louisa announced a carriage & four comeing down the Hill. I ran to the door, it arrived in a few moments, the first who sprang out was John, who with his former ardour  was round my neck in a moment. George followd half crazy calling out o Grandmother—o Grandmother. Charles half frightned, and not feeling the same remembrance of person and things, or the affection which bound his Brothers to us approachd with respect & Reverence—by this Time Father and Mother, well both out, and mutually rejoicing with usMr Adams really larger than his Brother mrs Adams looking better than I ever saw her, and younger I think—all of them seen burnt & BrownGeorge is going to mr Coleman to be examined tomorrow. mrs Adams gives a pleasing account of Caroline—and mr Adams an excellent one of John Smith, which really delights me—tho his retired Life has injured his Health for want of excercise—I have a Letter from him. mrs Adams says you must go as with them to see Caroline.Mr Marston promises to deliver you this Letter tomorrow morning your affectionate
				
					A Adams—
				
				
			